258 S.W.3d 482 (2008)
Donald McCLELLAND, Respondent,
v.
Frank BURCH, Insurance Agency, Inc., Appellant.
No. ED 90189.
Missouri Court of Appeals, Eastern District, Division Four.
June 17, 2008.
Rehearing Denied July 28, 2008.
Thomas J. Magee, Kathleen Schlef Hamilton, St. Louis, MO, for appellant.
Frank A. Conard, St. Peters, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
This action arises from damages sustained following a fire at a business where Donald McClelland (hereinafter, "Plaintiff") was a holder of a note and deed of trust. Dahna McClelland (hereinafter, "McClelland"), the owner of the business, procured insurance for the business with Frank Burch Insurance Agency, Inc., d/b/a B & S Insurance Company (hereinafter, "Insurance Broker"). This dispute centers around whether Plaintiff or McClelland was the insured party and entitled to the insurance proceeds. Following a bench trial, Plaintiff was awarded damages for Insurance Broker's failure to secure insurance for Plaintiff's benefit. This appeal follows.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).